Jackson, Chief Justice.
This case was decided at the last term, and the principle then ruled covers it now.* It is true that the cause now shown adds that the sureties on the second criminal charge advised and directed the defendant to flee the country; but that fact, while it makes them more guilty of violating law, and responsible on their own recognizance, does not release these plaintiffs in error as sureties on another recognizance for a different offense. Nor does it matter that the sheriff arrested defendant on a different charge while in their custody as bail under this charge. In contemplation of law, the defendant is always, from the date of the bond, in the custody of his bail, but the bond binds them to produce him for trial. If at the time of the arrest on the last charge, if done in their presence, as their answer to the rule intimates, they had notified the sheriff that they then and there delivered him up, and were responsible no longer on the case in which they were his sureties, then the sheriff would have required other sureties on this charge or put the principal in jail, and these plaintiffs in error would have been discharged; but this was not done, and the naked question decided beforeremains, does the arrest of the principal on a different charge by the sheriff release his sureties for appearance to answer the first charge ?
That is res adjudicate and must stand as the law of this case. The cases in 27 Ga., 311 ; 51 Id., 158, and 58 Id., 341, do not touch this.
Judgment affirmed.

See West et al. vs. Colquitt, governor, 71 Ga., 559.